     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 1 of 8



 1    OLIVIER SCHREIBER & CHAO LLP
      Monique Olivier (SBN 190385)
 2    (monique@osclegal.com)
      201 Filbert Street, Suite 201
 3
      San Francisco, CA 94133
 4    Telephone: (415) 484-0980

 5    KOSINSKI + THIAGARAJ, LLP
      Alison Kosinski (SBN 261676)
 6    (alison@ktlawsf.com)
 7    Emily Thiagaraj (SBN 284634)
      (emily@ktlawsf.com)
 8    201 Filbert Street, Suite 201
      San Francisco, CA 94133
 9    Telephone: (415) 230-2860
10    Attorneys for Plaintiffs and the Class

11    Additional Counsel on Signature Page
12

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15

16   JULIA BERNSTEIN, LISA MARIE SMITH,              Case No. 15-cv-02277-JST
     and ESTHER GARCIA, on behalf of
17   themselves and all others similarly situated,   CLASS ACTION
18                          Plaintiffs,
                                                     DECLARATION OF JAMES E.
19                   vs.                             MILLER IN SUPPORT OF
                                                     PLAINTIFFS’ NOTICE OF MOTION
20   VIRGIN AMERICA INC.; ALASKA                     AND MOTION FOR ATTORNEYS’
     AIRLINES, INC. and Does 1-10, inclusive;        FEES AND EXPENSES
21
                            Defendants.
22                                                   Date: May 9, 2019
                                                     Time: 2:00 p.m.
23                                                   Crtrm.: 9, 19th Floor
                                                     Judge: Hon. Jon S. Tigar
24

25

26

27

28

     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                  CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 2 of 8



 1
     I, James E. Miller, declare as follows:
 2
            1.      I am a member of the State Bar of California and admitted to practice law in the
 3
     courts of the State of California, the United States District Court for the Northern District of
 4
     California, the Ninth Circuit Court of Appeals, and the U.S. Supreme Court, as well as in the state
 5
     and federal courts of Connecticut, New Jersey and Pennsylvania. I also am admitted to practice
 6
     before numerous other federal courts in the United States. I am a member in good standing with
 7
     the California State Bar and with this Court. I am a partner in the law firm Shepherd Finkelman
 8
     Miller & Shah LLP (“SFMS”) and am counsel for Plaintiffs and the Class in this action.
 9
            2.      The facts contained in this declaration are within my personal knowledge, and I
10
     could and would testify truthfully to these facts if called to do so under oath. I submit this
11
     declaration in support of Plaintiffs’ Motion for Attorneys’ Fees and Expenses.
12
            3.      In August, 2017, SFMS entered into a joint prosecution agreement with
13
     Duckworth Peters Lebowitz Olivier LLP (“DPLO”), a firm with which SFMS had co-counseled
14
     (and served as opposing counsel to) in the past, and Kosinski + Thiagaraj, LLP (“KT”), to assist
15
     DPLO and KT in completing a significant amount of discovery in the case, including extensive
16
     expert discovery, and to prepare the case for trial. I have personally tried over twenty-five (25)
17
     cases to verdict or judgment, including individual class action cases that have resulted in
18
     recoveries of over $300 million for the class, and my colleagues and I at SFMS have substantial
19
     experience, as compared to other law firms practicing in the class action/complex litigation field,
20
     in preparing and bringing to trial class action and other complex litigation matters.
21
                                  EXPERIENCE OF CLASS COUNSEL
22
            4.       I am a partner of SFMS, a law firm with offices in California, Connecticut,
23
     Florida, New Jersey, New York and Pennsylvania, as well as affiliate offices in London, England
24
     and Milan, Italy. SFMS specializes in complex class action and commercial litigation matters,
25
     and acts for both plaintiffs and defendants in such matters. SFMS also performs certain
26
     transactional work for international clients and I serve as outside general counsel for the U.S.
27
     subsidiaries of over a dozen multinational corporations based in Asia and Europe. SFMS’s
28
                                                       1
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                            CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 3 of 8



 1
     clients include individuals, including consumers and employees, as well significant international
 2
     and domestic corporations in the fields of aerospace, food and wine production, financial
 3
     services, manufacturing and technology, as well as pension funds (both public and private). Since
 4
     my firm entered its appearance in this matter, I have served as the lead attorney on behalf of
 5
     SFMS in this case and, in addition to supervising the work of the attorneys, project analysts and
 6
     legal assistants of SFMS, I also have been one of the attorneys primarily responsible for working
 7
     with co-counsel at DPLO [and now Olivier, Schreiber & Chao, LLP (“OSC”), which succeeded
 8
     DPLO in this case when Monique Olivier, Esquire left DPLO to create OSC], and interacting
 9
     with opposing counsel. Additional information regarding our firm is available at
10
     www.sfmslaw.com.
11
            5.      Prior to forming SFMS in 2002, I was a partner at Pelino & Lentz, P.C., a law firm
12
     based in Philadelphia, Pennsylvania, where I began the practice of law in 1992 and specialized in
13
     representing management and highly compensated employees in labor and employment matters,
14
     including collective bargaining negotiations on behalf of a multinational corporation with over 50
15
     manufacturing facilities in the United States. While practicing at Pelino & Lentz, P.C., I tried to
16
     verdict over one dozen jury trials to successful verdict. I continue to represent a number of my
17
     clients from my days practicing at Pelino & Lentz, P.C. in Philadelphia, Pennsylvania.
18
            6.      I have been practicing law since 1992. Since that time, my practice has been
19
     devoted in substantial part to complex litigation and class actions, especially since forming SFMS
20
     in 2002. In particular, I have significant experience as lead counsel in qui tam, ERISA,
21
     employment, securities and consumer class actions. I am currently lead counsel in two of the
22
     most significant false claims cases being prosecuted in the United States, both of which are
23
     pending in the United States District Court for the Southern District of New York. In my qui tam
24
     work, I have developed relationships working successfully with the Department of Justice and
25
     offices of United States Attorneys throughout the United States and, in particular, the Southern
26
     District of New York. In my work in ERISA class actions, my colleagues at SFMS and I have
27
     been responsible for securing some of the most significant settlements in the United States in the
28
                                                      2
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                           CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 4 of 8



 1
     last ten (10) years on behalf of defined contribution plans and their participants and, notably, have
 2
     litigated a number of groundbreaking cases challenging revenue sharing practices by service
 3
     providers to defined contribution plans.
 4
            7.      I received my J.D. from the University of Pennsylvania School of Law (1991),
 5
     where I was awarded the Keedy Cup, and my B.S. from Cornell University (1988). After
 6
     graduating from Penn Law School in 1991, I served as a law clerk for the Honorable Daniel H.
 7
     Huyett, 3rd of the United States District Court for the Eastern District of Pennsylvania from 1991
 8
     to 1992.
 9
                                    SFMS’s SERVICES IN THIS MATTER
10
            8.      Since joining our co-counsel in this case, SFMS has actively participated in all
11
     aspects of this litigation for the past two years, including (1) communicating with the
12
     representative plaintiffs and Class members; (2) engaging in formal discovery with a particular
13
     emphasis on expert discovery, including preparation of expert reports and leading expert
14
     discovery; (3) performing legal research and evaluating significant legal developments that could
15
     impact the litigation; (4) drafting of motions and briefs, including summary judgment and
16
     opposition to decertification motions; (5) preparing for and participating in court appearances; (6)
17
     participating in litigation strategy decisions; (7) trial preparation; (8) preparing the necessary
18
     papers and calculations to seek judgment as to a sum certain; and (9) participating in settlement
19
     communication and negotiations. Thus, I am fully familiar with the proceedings. If called upon,
20
     I am competent to testify that the following facts are true and correct to the best of my
21
     knowledge, information, and belief.
22
            9.      SFMS has dedicated significant time and resources to prosecuting the litigation on
23
     behalf of the class. The firm's legal services were performed on a wholly contingent fee basis.
24
            10.     SFMS maintained detailed time records regarding the work performed in
25
     connection with the prosecution of the Litigation.
26
            11.     Attached as Exhibit “A” are charts reflecting SFMS’s lodestar to date (“SFMS
27
     Lodestar Charts”). The SFMS Lodestar Charts provide (1) the name of each timekeeper; (2) the
28
                                                        3
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                             CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 5 of 8



 1
     title for each timekeeper (e.g., partner, associate, paralegal, law clerk.); (3) the hours incurred by
 2
     that timekeeper during each month; (4) the applicable hourly rate; (5) the lodestar amount for
 3
     each month; and (6) a categorization of the total hours spent by that timekeeper based upon the
 4
     nature of work performed. This chart was completed by SFMS based upon the records created
 5
     contemporaneously during the pendency of the Litigation.
 6
            12.     The total number of hours spent by the attorneys, project analysts, paralegals and
 7
     law clerks working on behalf of SFMS relating to the Litigation is 1,068.20. As reflected in
 8
     Exhibit “A,” through March 11, 2019, SFMS has accumulated a lodestar totaling $677,055.
 9
            13.     The hourly rates range from $200 for certain paralegal work up to $850 for
10
     experienced senior litigation counsel. Based on my knowledge and experience, the hourly rates
11
     charged by SFMS are within the range of market rates charged by attorneys of equivalent
12
     experience, skill, and expertise. These rates are our normal hourly rates charged to our hourly
13
     clients. SFMS’s hourly rates have been routinely approved by courts throughout the United
14
     States. See, e.g., In re: Caterpillar, Inc. C13 and C15 Engine Products Liability Litigation, MDL
15
     No. 2540 (D.N.J.) [Dkt 54]; Q+Food v. Mitsubishi Fuso Truck of America, Inc. (D.N.J.), 3:14-cv-
16
     06046 [Dkt 70]; In re: Ford Motor Co. Spark Plug and 3-Valve Engine Products Liability
17
     Litigation, Case No. 1:12-md-02316-BYP (N.D. Oh. 2016) [Dkt. 122]; Corson v. Toyota Motor
18
     Sales U.S.A., Inc., Case No. 1:12-cv-8499-JGB (C.D. Ca. 2016) [Dkt. 107]; Allison Gay v. Tom's
19
     of Maine, Inc., Case No. 0:14-cv-60604-KMM (S.D. Fl. 2016) [Dkt. 43]; Trewin v. Church and
20
     Dwight, Inc., Case No. 3:12-cv-01475-MAS-DEA (D.N.J. 2015) [Dkt. 68]; Golden Star, Inc. v.
21
     Mass Mut. Life Ins. Co., Case No. 3:11-30235-MGM (D. Mass. 2015) [Dtk. 55]; Butler National
22
     Corp. v. The Union Central Life Insurance Co., Case No. 1-1:12-cv-00177-SJD-KLL (S.D. Oh.
23
     2014) [Dkt. 55]; In re Whirlpool Corp. Front Loading Washer Products Liability Litigation, Case
24
     No. 1:08-WP-65000 (N.D. Oh. 2016) [Dkt. 656].
25
            14.     As reflected in Exhibit “G” to the Declaration of Monique Olivier, SFMS, to date,
26
     has also expended a total of $174,529.18 in unreimbursed expenses in connection with the
27
     prosecution of the litigation (independent of costs recoverable in Plaintiff’s Bill of Costs filed on
28
                                                        4
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                             CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 6 of 8



 1
     this date). The expenses include computer research expenses, court reporting fees, expert
 2
     expenses (which account for the vast majority of expenses that SFMS has incurred – amounting
 3
     to over $169,000 of the less than $175,000 in expenses incurred), postage and overnight delivery
 4
     charges, travel and related expenses and copying expenses.
 5
            15.      These expenses are reflected in the books and records of SFMS and are a true and
 6
     accurate summary of the expenses for this case. The expenses for which reimbursement is sought
 7
     all were necessarily incurred and are reasonable in amount.
 8
            16.      As reflected above, I am familiar with all aspects of this litigation since my firm
 9
     entered its appearance and have supervised my colleagues in connection with the excellent work
10
     that they have performed in this case.
11
            17.      The following attorneys, project analysts and legal assistants have assisted SFMS
12
     in performing its work in this case in addition to myself. All of these individuals were full-time
13
     employees of SFMS at the time they performed work on this matter:
14
                  a. Jillian M. Boyce joined SFMS as a Paralegal in June, 2012. She holds a paralegal
15                   certificate from the University of Hartford and earned her bachelor’s degree in
                     legal studies from the University of Hartford (B.A. 2017). Ms. Boyce has been
16
                     active in all aspects of this litigation since SFMS entered its appearance in this
17                   case.

18                b. Ronald S. Kravitz joined SFMS in January, 2014 as Senior Counsel. He
                     previously was a partner with Liner, LLP (and its predecessors) from 2001 until
19                   2014. Mr. Kravitz is a graduate of Temple University School of Law (J.D. 1986),
20                   and has more than 30 years of experience serving as legal counsel in complex
                     business litigation matters. He has served as Co-Chair of the American Bar
21                   Association’s Employee Benefits Committee for the past 15 years and is a Fellow
                     of the American College of Employee Benefits Counsel and a Life Fellow of the
22                   American Bar Foundation. Mr. Kravitz’s work in this case centered on defending
                     certain expert depositions in this case.
23

24                c. Nicolas A. Lussier joined SFMS as a Credit Intern in January, 2015 and became a
                     Project Analyst at the firm in June, 2016 after graduating from Cornell
25                   University’s School of Industrial & Labor Relations with a Bachelor of Science in
                     2016. Mr. Lussier will be attending law school beginning in the Fall of 2019 and
26                   will be rejoining SFMS as a practicing attorney in 2022 (assuming his graduation
                     from law school and successful admission to the bar). Mr. Lussier was the lead
27                   Project Analyst working on this case and assisted Ms. Olivier and me in working
28                   with experts to develop and refine damages theories and the presentation of

                                                       5
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                            CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 7 of 8



 1                information to them, as well as in preparing materials to examine Defendants’
                  experts at deposition.
 2
              d. James C. Shah joined SFMS as a Partner in 2000. Mr. Shah and I began working
 3
                 together at Pelino & Lentz, P.C. in Philadelphia, Pennsylvania during the Summer
 4               of 1996. He is admitted to practice law in the States of California, New Jersey,
                 New York, the Commonwealth of Pennsylvania and Wisconsin, as well as
 5               numerous federal courts, including the United States District Courts for the
                 Southern, Northern, Central and Eastern Districts of California, District of
 6               Connecticut, Eastern District of Pennsylvania, District of New Jersey, Eastern
 7               District of Wisconsin, the United States Court of Appeals for the Second Circuit,
                 Third Circuit, Ninth Circuit and Eleventh Circuit and the United States Supreme
 8               Court. In addition to these courts and jurisdictions, Mr. Shah has worked on cases
                 with local and co-counsel nationwide and internationally. Mr. Shah concentrates
 9               his practice on consumer and qui tam litigation, as well as complex commercial
                 and employment matters. Mr. Shah earned his undergraduate degree in Political
10               Science from the University of Oregon and his law degree from Temple University
11               School of Law. Mr. Shah assisted the firm in connection with preparation of
                 certain pleadings, litigation strategy and expert discovery.
12
              e. Kolin C. Tang joined SFMS is 2009 and is currently an Associate with the firm.
13               Mr. Tang is admitted to practice law in the State of California. At SFMS, Mr.
                 Tang concentrates his work on securities, employment and commercial litigation
14               throughout the United States. In addition, Mr. Tang also performs significant
15               work in the firm’s whistleblower practice, on both cases arising in the United
                 States and overseas. Mr. Tang received his undergraduate degree in Economics
16               and History with honors from the University of California at Berkeley and earned
                 his law degree from The George Washington University Law School in 2011,
17               where he was a member of The George Washington International Law Review.
                 Mr. Tang focused his work in this case on performing legal research and the
18
                 preparation of certain pleadings.
19
              f. Nathan C. Zipperian joined SFMS in 2005 and is currently a Partner in the firm.
20               Mr. Zipperian is admitted to practice law in the States of Arizona, Florida, New
                 Jersey and Oregon, as well as in the Commonwealth of Pennsylvania and
21               numerous federal courts, including the United States District Courts for the
                 Southern and Middle Districts of Florida, the District of Arizona and the United
22
                 States Court of Appeal for the Second Circuit. In addition to these courts and
23               jurisdictions, Mr. Zipperian has worked on cases with local and co-counsel
                 throughout the country and worldwide. Mr. Zipperian concentrates his practice on
24               antitrust, consumer and insurance litigation, as well as complex commercial and
                 employment matters. Mr. Zipperian earned his undergraduate degree in Political
25               Science from the University of Oregon in 1995 and his law degree from the
                 Temple University School of Law in 1998. Mr. Zipperian assisted the firm in this
26
                 case primarily by taking a number of depositions of Defendants’ experts.
27

28
                                                   6
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                      CASE NO. 15-CV-02277-JST
     Case 4:15-cv-02277-JST Document 374-11 Filed 03/13/19 Page 8 of 8



 1
            18.     I have not included time spent by a number of timekeepers at SFMS who only
 2
     worked on this matter for less than 15 hours, including Elena DiBattista (Paralegal – FL),
 3
     Jonathan Dilger (Project Analyst – NY), Betsy Ferling Hitriz (Paralegal – CT), Ashley Landis
 4
     (Paid Credit Intern - CA), Christine Mon (Paralegal – PA), Sue Moss (Paralegal – PA), Chiharu
 5
     Sekino (Associate – CA), and Alexa White (Paralegal - CA). The total time spent by these
 6
     timekeepers collectively accounted for over 75 hours of time and in excess of an additional
 7
     $15,000 in lodestar within our system. In addition, I eliminated certain entries that were
 8
     duplicative in nature. As a result, over one hundred hours of time were eliminated from the time
 9
     that otherwise would have been included in the summary charts attached as Exhibit “A.”
10
            19.     Pursuant to Local Civil Rule 54-5(a), on behalf of Class counsel, Monique Olivier
11
     and I met and conferred with Defendant’s counsel in order to determine if agreement could be
12
     reached on an award of attorneys’ fees, expenses and costs without the necessity of submission of
13
     this Motion and submission of a Bill of Costs. Although agreement has not be reached at this
14
     time, Class counsel will continue to meet and confer with Defendant’s counsel in an effort to
15
     narrow or eliminate any bases of dispute.
16
            I declare under penalty of perjury under the laws of the United States that the foregoing is
17
     true and correct.
18
            Executed this 13th day of March, 2019 at Los Angeles, California.
19

20                                         /s/ James E. Miller
                                             James E. Miller
21

22

23

24

25

26

27

28
                                                      7
     MILLER DECL. ISO PLTFS’ MTN FOR ATTORNEYS’ FEES                          CASE NO. 15-CV-02277-JST
